DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claims 10 and 11 are objected to because of the following informalities: “the first adhesive layer has an adhesive strength equal to or greater than 0.05 N/25 mm” (claim 10, lines 15-16; emphasis added) and “the second adhesive layer has an adhesive strength equal to or greater than 0.4 N/25 mm” (lines 20-21; emphasis added). The “unit” for adhesive strength is commonly referred to us “N/mm2” rather than “N/mm”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 4-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 discloses: “removing the plurality of chip pieces from the carrier sheet on which the plurality of chip pieces were stuck originally” (lines 21-23; emphasis added). There is a lack of antecedent basis for this limitation in the claims. The chip pieces are “held” on the carrier held] originally”.
Claim 2 further discloses: “cutting the chip pieces held on the carrier sheet 25together with part of the carrier sheet; removing parts of the chip pieces, after having been cut, that are not used as at least products, together with part of the carrier sheet, and leaving a plurality of chip pieces on the carrier sheet; and with the plurality of chip pieces being held on the 24carrier sheet, applying at least a surface treatment to other side surface portions of the plurality of chip pieces that have been exposed by the removal” (lines 24-3). The entirety of these limitations is indefinite because it is impossible to determine the metes and bounds or scope of the claim. First it is noted that “the carrier sheet” is indefinite because two carrier sheets have been recited at that point in the claims and it is impossible to know which one is being modified in each instance of “the carrier sheet” in this claim. The same is true for “a plurality of chip pieces” which was already recited in claim 1. These recitations render the remainder of the claim indefinite because one cannot possibly know if new structures are being modified, and one cannot determine if the claim requires additional “cutting”, “removing” and “applying at least a surface treatment” steps, or if the limitations are intended to further limit those identically named steps of claim 1. Read as best understood, it appears that these are additional steps, performed subsequent to those in claim 1. As to which chip pieces and carrier sheet are being recited, the claim is examined as best understood to allow for either interpretation.
Claim 4 discloses: “the adhesive layer of the carrier sheet has an adhesive strength that varies with temperature change or ultraviolet irradiation” (lines 12-14; emphasis added). First, it is not evident how this disclosure further limits the method in any discernable manner, thus the purpose and scope of the limitation is indefinite. How does the adhesive strength having the naturally expected variability in adhesion modify or inform the performance of the claimed method? The claim provides no answer to this question. Further, which “adhesive layer of the carrier sheet” is being discussed? Antecedent claim 3 explicitly requires at least two adhesive layers. The claim has been examined as best understood.
Claim 5 discloses: “each of the adhesive layers has an adhesive strength that is set arbitrarily, and the adhesive strengths of the individual layers are same or different” (lines 17-19; emphasis added). This claim does not further limit the method of antecedent claims 1 or 3 in any way. Further, it is not clear what the purpose of disclosing that the adhesive strength is selected based on random choice or personal whim, rather than any reason or system. Clearly there is no criticality to this purported limitation in the claims. That point is further made by the subsequent language, which does not provide any limitation either. As best understood, any and all substances known would have “adhesive strengths of… individual layers [which] are same or different”. As such, this claim appears to intend that any adhesive material known can be used, which does not further limit claims 1 or 3.
Claim 6 discloses that it is the “method according to claim 3, wherein the carrier sheet includes a laminate of a first sheet and a second sheet, 25the first sheet includes a first base layer and a first adhesive layer on which the green sheet or green laminate is stuck, and the second sheet includes a second base layer and a second adhesive layer on which the first sheet is stuck” (lines 21-29; emphasis added). These limitations are indefinite, because it is impossible to 
Claims 7-11 are also rejected as indefinite, so rendered by virtue of their dependence upon the indefinite subject matter of claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamatani et al. (US 2011/0090656 A1).
Regarding claim 1, Hamatani discloses a chip component manufacturing method, comprising the steps of:  5holding a ceramic green sheet (103) or green laminate on a carrier sheet (100, 101, 102) (figs. 1A and 2A; pars. 0050-0053); cutting the green sheet or green laminate held on the carrier sheet together with part of the carrier sheet (fig. 2C); removing part of the green sheet or green laminate (fig. 2C: two end pieces of laminate), 10after having been cut, that is not used as at least a product, together with part of the carrier sheet, and leaving a plurality of chip pieces (110 or 181) on the carrier sheet (figs. 1A and 2C; pars. 0050-0051 and 0081); and 
Regarding claim 2, as best understood, Hamatani discloses the chip component manufacturing method according to claim 1, further comprising the steps of: 20holding the plurality of chip pieces on a new carrier sheet (135) and then removing the plurality of chip pieces from the carrier sheet on which the plurality of chip pieces were stuck originally (figs. 2C and 5A; pars. 0077-0078); cutting the chip pieces held on the carrier sheet 25together with part of the carrier sheet (fig. 5C; par. 0084); removing parts (end pieces in fig. 5C) of the chip pieces, after having been cut, that are not used as at least products, together with part of the carrier sheet, and leaving a plurality of chip pieces on the carrier sheet (fig. 5C); and with the plurality of chip pieces being held on the24 carrier sheet, applying at least a surface treatment to other side surface portions of the plurality of chip pieces that have been exposed by the removal (par. 0085). 
 Regarding claim 3, Hamatani discloses the5 chip component manufacturing method according to claim 1, wherein the carrier sheet has a laminated structure (figs. 1A-2C) including two or more sheets (101, 102) each having a base layer (insulating film) and an adhesive layer (resin film) formed on one surface of the base layer (par. 0053). 
Regarding claim 4, as best understood, Hamatani discloses the chip component manufacturing method according to claim 3, wherein the adhesive layer of the carrier sheet has an adhesive strength that varies with temperature change or ultraviolet irradiation (par. 0053). It is a naturally expected material property of any adhesive that its adhesive strength would vary based upon temperature. This is true for at least the acrylic, polyamide and polyimide disclosed by Hamatani.
Regarding claim 5, as best understood, Hamatani discloses the chip component manufacturing method according to claim 3, wherein each of the adhesive layers has an adhesive strength that is set arbitrarily, and the adhesive strengths of the individual layers are same or different (par. 0053). Please refer to claim 4. 
Regarding claim 6, as best understood, Hamatani discloses the chip component manufacturing method according to claim 3, wherein the carrier sheet includes a laminate of a first sheet (102) and a second sheet (101), 25the first sheet includes a first base layer (102, insulating film layer) and a first adhesive layer (102, resin layer) on which the green sheet or green laminate is stuck, and the second sheet includes a second base layer (101, insulating film layer) and a second adhesive layer (101, resin layer) on which the first sheet is stuck (par. 0053).
Regarding claim 9, as best understood, Hamatani discloses the chip component manufacturing method according to claim 6, wherein the first adhesive layer (in 102) has a thickness which is smaller than that of the second adhesive layer (in 101) (fig. 1A, 102 is thinner than 101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani, in view of Tanaka (US 2013/0328071 A1).
Regarding claim 7, Hamatani discloses all of the elements of the current invention as detailed above with respect to claim 6. Hamatani, however, does not explicitly disclose that the first adhesive layer has a lower adhesive strength than the second adhesive layer.
Tanaka teaches that it is well known to perform a related chip component manufacturing method, comprising the steps of:  5holding sheet or laminate (20, 30) on a carrier sheet (22, 23, 24); and wherein the carrier sheet includes a laminate of a first sheet (24) and a second sheet (23), 25the first sheet includes a first adhesive layer (“adhesion control layer”), and the second sheet includes a second adhesive layer (“close contact layer”) (figs. 5A-7A; pars. 0075-0077); and wherein the first adhesive layer has a lower adhesive strength (1 N/mm2) than the second adhesive layer (5 N/mm2) (par. 0077).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hamatani to incorporate the desired adhesive strengths of the two adhesive layers of Tanaka. Arriving at the preferred adhesive strength of the layers would have been a mere design consideration, based upon the resilience and strength of the ceramic or other workpiece being used, in order to predictably avoid stress fractures during manufacturing. Moreover, it is not evident that any special steps or even any different steps were devised in order to use the selected adhesive strengths or that any surprising results came from the simple use of the old method of Hamatani, with adhesives having different adhesive strength from Tanaka.
Regarding claim 8, Hamatani in view of Tanaka teaches the method of claim 7 as detailed above, and Tanaka further teaches that it is well known that the second adhesive layer has an adhesive strength that is equal to or greater than four times (five times) the adhesive strength of the first adhesive layer (par. 0077). 
.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hamatani, in view of Van den Bergh (US 2004/0070328 A1).
Regarding claim 10, Hamatani discloses all of the elements of the current invention as detailed above as detailed with respect to claim 6. Hamatani, however, does not explicitly disclose that the first adhesive layer has an adhesive strength equal to or greater than 0.05 N/25 mm[2] and a thickness equal to or less than 10 µm.
Van den Bergh teaches that it is well known to perform a related chip component manufacturing method, wherein the component is adhered using a first adhesive layer (“the adhesive layer between polypropylene and aluminum”) and a second adhesive layer (“the polyethylene layer”); and wherein the first adhesive layer has an adhesive strength equal to or greater than 0.05 N/25 mm[2] (2.5 N/mm2) and a thickness equal to or less than 10 µm (3 µm) (fig. 2; pars. 0073-0074). Note: 0.05 N/25 mm[2] = 0.002 N/mm2.
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hamatani to incorporate the preferred adhesive strength and layer thickness of Van den Bergh, because discovering the optimum adhesion strength and layer thickness would have been a mere design consideration based on the desire to avoid breaking the workpiece during manufacture.  Such a modification would have In re Aller, 105 USPQ 233.  As with claims 7 and 8 above, it is not apparent that any surprising results came from the known use of the method of Hamatani, with the old preferred strength and layer thickness of Van den Bergh, nor is it evident that the method of the antecedent claims was modified in any discernable manner in order to accommodate the preferred known properties of this claim.  PHOSITA would have realized that these features could be advantageously combined to avoid product breakage, without any modification to the actual steps of the known method.
Regarding claim 11, Hamatani discloses all of the elements of the current invention as detailed above as detailed with respect to claim 6. Hamatani, however, does not explicitly disclose that the second adhesive layer has an adhesive strength equal to or greater than 0.4 N/25 mm[2] and a thickness equal to or less than 40 µm.
Van den Bergh teaches that it is well known to perform a related chip component manufacturing method, as detailed above with regards to claim 10.  Van den Bergh further teaches that he second adhesive layer has an adhesive strength equal to or greater than 0.4 N/25 mm[2] (5.0 N/mm2) and a thickness equal to or less than 40 µm (3 µm) (fig. 2; pars. 0073-0074). Note: 0.05 N/25 mm[2] = 0.002 N/mm2.
Please refer to claim 10, above, regarding rationale for combination of references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729